DETAILED ACTION
Application Status
In view of the appeal brief filed on 5/4/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed in the appeal brief filed 5/4/2021, with respect to the rejections of claims under 35 USC 103 have been fully considered and are persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a sidewall of the platform body". It is unclear if the sidewall is the same as the “first and second sidewalls” recited in claim 1.
Claim 22 recites the limitation "a respective one of the annular flanges". It is unclear if the flanges are the platform flanges, new flanges, or annular flanges of the hub recited in claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan et al. US 6447250 in view of Lambert et al. US 5890874.
Regarding claim 1, Corrigan discloses: A platform (Fig 19: 32) for a gas turbine engine (Fig 1: 10) comprising: 
a platform body (Fig 19: 27) extending in a circumferential direction between first and second sidewalls (Fig 19: 262 and 264) to define a gas path surface (Col 6, line 6- 14: Flowpath is defined by platform); and 
opposed rows of flexible retention tabs (Fig 26 and 27: 401 and 403) that extend from the platform body and are dimensioned to wedge the platform between adjacent airfoils (Col 11, line 1- 6: Seals conform to the blade and seals against it), and 
However, Corrigan is silent as to:
a plurality of slots established along each of the rows of retention tabs, and each of the slots spaces apart an adjacent pair of the retention tabs in a respective one of the rows.
From the same field of endeavor, Lambert teaches:
opposed rows of flexible retention tabs (Fig 5 and 7: Rows of 28 that contain 34 and 38 faces (tabs)) that extend from the platform body (22) and are dimensioned to wedge the platform between adjacent airfoils (Col 3, line 42-52: 28 seals between the platform and blade 14), and 
a plurality of slots established along each of the rows of retention tabs (Fig 5 and 7: Slot between 34 and 38 along the rows of 28), and each of the slots spaces apart an adjacent pair of the retention tabs in a respective one of the rows (Fig 5 and 7: Slot between 34 and 38 that space each other apart)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corrigan’s retention tabs to be replaced by Lambert’s tabs to have a close sealing fit (Col 2, line 40-43). This is done through the slits between the faces that will seal when installed into the rotor that goes in between the blades. 
Regarding claim 3, Corrigan discloses all of the above limitations. However, Corrigan is silent as to: 
wherein each of the retention tabs includes a first portion that extends in the circumferential direction and a second portion that extends in a radial direction from the first portion to mate with a contour of a respective one of the adjacent airfoils.
From the same field of endeavor, Lambert teaches: 
wherein each of the retention tabs includes a first portion that extends in the circumferential direction (Fig 5: 28 that extends from the platform 22 towards the blade 14) and a second portion that extends in a radial direction from the first portion to mate with a contour of a respective one of the adjacent airfoils (28 that extends along the contour of the blade 14 upwards).

Regarding claim 4, Corrigan discloses: 
wherein each of the retention tabs is integrally formed with the platform body (Fig 26 and 27: 401 and 403 are integral with 32), and the platform body is made of a metallic material (Col 6, line 58-60: Platform made of aluminum alloy material).
Regarding claim 5, Corrigan discloses: 
wherein the platform body includes at least one flange attachable to a rotatable hub (Fig 21: Flange 42 that attaches to disk 16).
Regarding claim 21, Corrigan discloses all of the above limitations. However, Corrigan is silent as to:
wherein each of the retention tabs has an L- shaped geometry established by the first portion and the second portion, and the first portion extends outwardly in the circumferential direction from a sidewall of the platform body.
From the same field of endeavor, Lambert teaches: 
wherein each of the retention tabs has an L- shaped geometry established by the first portion and the second portion (Fig 4 and 5: “L” shaped geometry of the platform (36) and its surface portions (42)), and the first portion extends outwardly in the circumferential direction from a sidewall of the platform body (Fig 4 and 5: 28 that extends from the platform 22 to the blade 14 outward).
Regarding claim 6, Corrigan discloses: A rotor assembly for a gas turbine engine (Fig 2) comprising: 
a rotatable hub (Fig 17: 16) including a main body (62) extending along a longitudinal axis (Fig 1: Hub 16 extends along axis 11), and including 
an array of annular flanges (Fig 17: Flanges extending off of 62 that includes attachment holes 214, 47, and 188) extending about an outer periphery of the main body (63) to define an array of annular channels along the longitudinal axis (Fig 17: Channels between the flanges extending off of 62 that includes attachment holes 214, 47, and 188); 
an array of airfoils (20) circumferentially distributed about the outer periphery (20 is distributed around 16), each one of the airfoils including an airfoil section (Fig 2: 56) extending from a root section (58) received in the annular channels, the airfoil section extending between a leading edge (LE) and a trailing edge (TE) in a chordwise direction (Direction between LE and TE) and extending between a tip portion (Far portion of the blade opposite of 58) and the root section in a radial direction (Direction between 58 and the far opposite end to 58), and the airfoil section defining a pressure side (55) and a suction side (57) separated in a thickness direction (Direction between 55 and 57); and 2104164US01; 67097-3866PUS1 
an array of platforms (Fig 2: 32) releasably secured to the hub (Fig 17: 32 secured to 16), wherein each of the platforms includes 
a platform body (Fig 5 and 7: 22) and opposed rows of resilient support members (Rows of 28 that contain 34 and 38 faces (tabs)) that abut against adjacent airfoils of the array of airfoils to oppose movement of the respective airfoil section in the circumferential direction (Col 11, line 1- 6: Seals conform to the blade and seals against it), 
wherein each of the support members is a retention tab (Fig 26 and 27: 401 and 403) that abuts against the sheath of a respective one of the adjacent airfoils (Col 11, line 1- 6: Seals conform to the blade and seals against it).
However, Corrigan is silent as to:
a plurality of slots are established along each of the rows of support members, and each of the slots spaces apart an adjacent pair of the support members in the respective one of the rows. 
From the same field of endeavor, Lambert teaches: 
a platform body (Fig 19: 27) and opposed rows of resilient support members (Fig 26 and 27: 401 and 403) that abut against adjacent airfoils of the array of airfoils to oppose movement of the respective airfoil section in the circumferential direction (Col 3, line 42-52: 28 seals between the platform and blade 14),
a plurality of slots established along each of the rows of support members (Fig 5 and 7: Slot between 34 and 38 along the rows of 28), and each of the slots spaces apart an adjacent pair of the support members in a respective one of the rows (Fig 5 and 7: Slot between 34 and 38 that space each other apart)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corrigan’s retention tabs to be replaced by Lambert’s tabs to have a close sealing fit (Col 2, line 40-43). This is done through the 
Regarding claim 17, Corrigan discloses: A gas turbine engine (Fig 1: 10) comprising: 
a fan section (12) including a fan shaft (14) rotatable about an engine longitudinal axis (11); 
wherein the fan section includes a rotor assembly (Assembly on disk 16), the rotor assembly comprising: 
a rotatable hub (Fig 17: 16) including a main body (62) mechanically attached to the fan shaft (16 attached to 14), and 
including an array of annular flanges  (Fig 17: Flanges extending off of 62 that includes attachment holes 214, 47, and 188) extending about an outer periphery of the main body (63) to define an array of annular channels along the longitudinal axis (Fig 17: Channels between the flanges extending off of 62 that includes attachment holes 214, 47, and 188); 
an array of airfoils (20) circumferentially distributed about the outer periphery (20 is distributed around 16), each one of the airfoils including an airfoil section (Fig 2: 56) extending from a root section (58) received in the annular channels; and 
an array of platforms (Fig 2: 32) releasably secured to the hub (Fig 17: 32 secured to 16), wherein each of the platforms includes 
a platform body (Fig 5 and 7: 22) and opposed rows of resilient support members (Rows of 28 that contain 34 and 38 faces (tabs)) that extend from the platform body and are dimensioned to wedge the platform between adjacent airfoils and oppose circumferential movement of the adjacent airfoils relative to the engine longitudinal axis4104164US01; 67097-3866PUS1 (Col 11, line 1- 6: Seals conform to the blade and seals against it), 
wherein each of the support members is a retention tab that abuts against the airfoil section of a respective one of the adjacent airfoils (Col 11, line 1- 6: Seals conform to the blade and seals against it). 
However, Corrigan is silent as to:
a plurality of slots are established along each of the rows of support members, and each of the slots spaces apart an adjacent pair of the support members in the respective one of the rows. 
From the same field of endeavor, Lambert teaches: 
a platform body (Fig 19: 27) and opposed rows of resilient support members (Fig 26 and 27: 401 and 403) that abut against adjacent airfoils of the array of airfoils to oppose movement of the respective airfoil section in the circumferential direction (Col 3, line 42-52: 28 seals between the platform and blade 14),
a plurality of slots established along each of the rows of support members (Fig 5 and 7: Slot between 34 and 38 along the rows of 28), and each of the slots spaces apart an adjacent pair of the support members in a respective one of the rows (Fig 5 and 7: Slot between 34 and 38 that space each other apart)
.

Claims 7-8, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan et al. US 6447250 and Lambert et al. US 5890874 as applied to claim 6 above, and further in view of Anderson et al. US 6422820.
Regarding claim 7, Corrigan discloses all of the above limitations. However, Corrigan is silent as to:
a plurality of retention pins each extending through the root section of a respective one of the airfoils and through each of the annular flanges to mechanically attach the root section to the hub.
From the same field of endeavor, Anderson teaches: 
a plurality of retention pins (Fig 3: 44) each extending through the root section (26) of a respective one of the airfoils (20) and through each of the annular flanges to mechanically attach the root section to the hub (Fig 1: Disk 14 has a rim 40 that attaches the airfoils through the root and holes in the rim).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corrigan’s airfoil blades to be attached through a pin in the hub and root sections to reduce the blade weight (col 2, line 4-7) 
Regarding claim 8, Corrigan discloses all of the above limitations. However, Corrigan is silent as to:
wherein the airfoil section is pivotable about a respective one of the retention pins in an installed position.
From the same field of endeavor, Anderson teaches: 
wherein the airfoil section is pivotable about a respective one of the retention pins in an installed position (Col 4, line 26-36).
The modification is made in claim 7.
Regarding claim 19, Corrigan discloses all of the above limitations. However, Corrigan is silent as to:
a plurality of retention pins, each of the retention pins extending through the root section of a respective one of the airfoils, across the annular channels, and through the annular flanges to mechanically attach the root section to the hub.
From the same field of endeavor, Anderson teaches: 
a plurality of retention pins (Fig 3: 44), each of the retention pins extending through the root section (26) of a respective one of the airfoils (20), across the annular channels, and through the annular flanges to mechanically attach the root section to the hub (Fig 1: Disk 14 has a rim 40 that attaches the airfoils through the root and holes in the rim).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Corrigan’s airfoil blades to be attached through a pin in the hub and root sections to reduce the blade weight (col 2, line 4-7) and to anti pivoting features. Anderson teaches that the front of the blade has anti pivoting features that limit the blade’s pivoting (Col 2, line 14) through the tang 32. However, the blade still has a pivot (Col 4, line 26-36). The blade’s pivot is just limited to reduce any impacts of the blades tip to the outer casing (Col 4, line 47-52). The pivot of the present application is reduced too when the platform and retention tabs are installed in between the blades. This creates a similar situation as the prior art’s solved problem. Both the application and prior art are reducing the pivot when the whole assembly is installed.
Regarding claim 20, Corrigan discloses: 
the platform body is made of a metallic material (Col 6, line 58-60: Platform made of aluminum alloy material), 
each of the retention tabs includes a retention body integrally formed with the platform body, and (Fig 26 and 27: 401 and 403 are integral with 32).
However, Corrigan is silent as to:
wherein: the airfoil section is pivotable about a respective one of the retention pins in an installed position; and 
each of the retention tabs includes a retention body having an L-shaped geometry extending circumferentially outward from,
the retention tab opposes circumferential movement of the respective one of the adjacent airfoils in response to a load on the respective one of the adjacent airfoils being below a predefined limit, but deflects in response to the load exceeding the predefined limit.
From the same field of endeavor, Anderson teaches: 
wherein: the airfoil section is pivotable about a respective one of the retention pins in an installed position (Col 4, line 26-36).
The modification is made in claim 19.
From the same field of endeavor, Lambert teaches: 
each of the retention tabs includes a retention body having an L-shaped geometry extending circumferentially outward from (Fig 4 and 5: “L” shaped geometry of the platform (36) and its surface portions (42)), 
the retention tab opposes circumferential movement of the respective one of the adjacent airfoils in response to a load on the respective one of the adjacent airfoils being below a predefined limit, but deflects in response to the load exceeding the predefined limit  (Col 3, line 42-52: Seal 28 is between the blades 14. These seals push against the blade 14 creating a sealing corporation. A seal does the same as the claim. It conforms to the blade so if the .
The modification is made in claim 1.
Regarding claim 22, Corrigan discloses: 
wherein the platform body includes a plurality of platform flanges attachable to the hub (Fig 17: Flanges extending off of 62 that includes attachment holes 214, 47, and 188 that attach the body 32), the plurality of platform flanges define a plurality of platform slots (Fig 21: Slots as seen in clip below) that receive a respective one of the annular flanges (Fig 17: Slots receive flanges of 62), and the plurality of platform flanges include a hollow interior that extends between opposed ends of the plurality of platform flanges (Fig 21: Hollow areas between flanges).

    PNG
    media_image1.png
    306
    872
    media_image1.png
    Greyscale


Claims 9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan et al. US 6447250 and Lambert et al. US 5890874 as applied to claim 6 above, and further in view of Erwin US 3694104.
Regarding claim 9, Corrigan discloses: 
wherein: the platform body is mechanically attached to the hub (Fig 17: Flanges extending off of 62 that includes attachment holes 214, 47, and 188 that attach the body 32); 
However, Corrigan is silent as to:
the airfoil section includes a metallic sheath that receives a composite core, and the core includes first and second ligaments received in respective internal channels defined by the sheath such that the first and second ligaments are spaced apart along the root section with respect to the longitudinal axis.
From the same field of endeavor, Erwin teaches: 
the airfoil section includes a metallic sheath (Figure 2; Col 3, line 18-25: Sheath (21) is metal) that receives a composite core (Figure 2 and 4; Col 3, line 1-14: Frame is made of heat cured plastic), and the core includes first and second ligaments received in respective internal channels defined by the sheath such that the first and second ligaments are spaced apart along the root section with respect to the longitudinal axis (Figure 4: Core has two extensions that are received in a channel and are spaced apart; as shown in the clip below).

    PNG
    media_image2.png
    263
    335
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the airfoil of Corrigan to be made of a composite to be light in weight and have a requisite strength (Col 1, line 25-30). 
Regarding claim 11, Corrigan discloses all of the above limitations. However, Corrigan is silent as to:
wherein the retention tab opposes circumferential movement of the respective one of the adjacent airfoils in response to a load on the respective one of the adjacent airfoils being below a predefined limit, but deflects in response to the load exceeding the predefined limit.
From the same field of endeavor, Lambert teaches: 
wherein the retention tab opposes circumferential movement of the respective one of the adjacent airfoils in response to a load on the respective one of the adjacent airfoils being below a predefined limit, but deflects in response to the load exceeding the predefined limit (Col 3, line .
The modification is made in claim 6.
Regarding claim 15, Corrigan discloses: 
wherein the opposed rows of support members extend outwardly from the platform body and are dimensioned to wedge the platform between the adjacent airfoils (Col 11, line 1- 6: Seals conform to the blade and seals against it).
However, under the combination of Corrigan and Lambert, Lambert also teaches:
wherein the opposed rows of support members extend outwardly from the platform body and are dimensioned to wedge the platform between the adjacent airfoils (Col 3, line 42-52: 28 seals between the platform and blade 14).
The modification is made in claim 6.
Regarding claim 16, Corrigan discloses: 
wherein each of the support members is a retention tab that abuts against the sheath of a respective one of the adjacent airfoils (Col 11, line 1- 6: Seals conform to the blade and seals against it).
the retention body is integrally formed with the platform body (Fig 26 and 27: 401 and 403 are integral with 32).
However, Corrigan is silent as to:
wherein each of the support members is a retention tab that abuts against the sheath of a respective one of the adjacent airfoils, 
the retention tab includes a retention body having an L-shaped geometry that reacts a load on a respective one of the adjacent airfoils in operation, and 
From the same field of endeavor, Lambert teaches: 
wherein each of the support members is a retention tab that abuts against the sheath of a respective one of the adjacent airfoils  (Col 3, line 42-52: 28 seals between the platform and blade 14),
the retention tab includes a retention body having an L-shaped geometry that reacts a load on a respective one of the adjacent airfoils in operation (Fig 4 and 5: “L” shaped geometry of the platform (36) and its surface portions (42)).
The modification is made in claim 6.
Regarding claim 18, Corrigan discloses: all of the above limitations. However, Corrigan is silent as to:
wherein the airfoil section includes a metallic sheath and a composite core, the core includes first and second ligaments at least partially received in respective internal channels defined in the sheath.
From the same field of endeavor, Erwin teaches: 
wherein the airfoil section includes a metallic sheath (Figure 2; Col 3, line 18-25: Sheath (21) is metal) and a composite core (Figure 2 and 4; Col 3, line 1-14: Frame is made of heat cured plastic), the core includes first and second ligaments at least partially received in respective internal channels defined in the sheath (Figure 4: Core has two extensions that are received in a channel and are spaced apart; as shown in the clip in the rejection of claim 9).
The modification is made in claim 9.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan et al. US 6447250, Lambert et al. US 5890874, and Erwin US 3694104 as applied to claim 9 above, and further in view of Anderson et al. US 6422820.
Regarding claim 12, Corrigan discloses all of the above limitations. However, Corrigan is silent as to:
a plurality of retention pins each extending through the root section of a respective one of the airfoils and through each of the annular flanges to mechanically attach the root section to the hub, 
and wherein the airfoil section is pivotable about a respective one of the retention pins in an installed position.
From the same field of endeavor, Anderson teaches: 
a plurality of retention pins (Fig 3: 44) each extending through the root section (26) of a respective one of the airfoils (20) and through each of the annular flanges to mechanically attach the root section to the hub (Fig 1: Disk 14 has a rim 40 that attaches the airfoils through the root and holes in the rim).
and wherein the airfoil section is pivotable about a respective one of the retention pins in an installed position (Col 4, line 26-36).

Regarding claim 13, Corrigan discloses all of the above limitations. However, Corrigan is silent as to:
wherein the retention tab abuts against the sheath of the respective one of the adjacent airfoils at a position radially outward of the retention pins (Figure 5: Seal 28 abuts against the airfoil 14).
From the same field of endeavor, Lambert teaches: 
wherein the retention tab abuts against the sheath of the respective one of the adjacent airfoils at a position radially outward of the retention pins (Figure 5: Seal 28 abuts against the airfoil 14).
The modification is made in claim 1.
Regarding claim 14, Corrigan discloses all of the above limitations. However, Corrigan is silent as to:
wherein the first and second ligaments define a set of bores aligned to receive a common one of the retention pins.
From the same field of endeavor, Erwin teaches: 
wherein the first and second ligaments define a set of bores aligned to receive a common one of the retention pins (Seen in the clip in the rejection of claim 9; the blades receive pin 38 in the root).
The modification is made in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745